Citation Nr: 1610107	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-30 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder, to include as due to in-service herbicide exposure.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to an initial compensable disability rating for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1970 to February 1972, to include a tour in the Republic of Vietnam from April 1971 to February 1972.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for bilateral hearing loss.  The RO assigned an initial noncompensable (0 percent) disability rating for the bilateral hearing loss, retroactively effective from April 2005.  In the May 2007 decision, the RO then denied the remaining claims on appeal.  The Veteran filed a Notice of Disagreement (NOD) in December 2007, appealing the initial disability rating assigned for the bilateral hearing loss and the service connection denials.  The RO issued a Statement of the Case (SOC) in June 2009.  In August 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In March 2013, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

In July 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2014, the Board remanded these claims for the AOJ, in pertinent part, to provide the Veteran with VA examinations for his claims.  The Veteran was scheduled for VA examinations in August 2014.  The record documents that the Veteran called to cancel the examination appointments because he did not have transportation to the examinations.  The AOJ tried to call the Veteran to reschedule, but his phone number was disconnected.  The AOJ then sent the Veteran a letter in January 2015, asking the Veteran if he wished to reschedule his VA examinations.  In February 2015, the Veteran called the AOJ and requested that his VA examinations be rescheduled.  To date, the Veteran has not been rescheduled for his VA examinations.  The Board finds that the Veteran has presented good cause for his failure to report to these examinations - i.e., lack of transportation.  See 38 C.F.R. § 3.655(b) (2015).  Accordingly, the Veteran's claims must be remanded for compliance with the Board's July 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the United States Court of Appeals for Veterans Claims (Court) or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the original January 2007 VA joints examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA joints examination to ascertain the etiology of his currently diagnosed "post traumatic osteoarthritis" of the left ankle.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The examiner must express an opinion addressing whether it is at least as likely as not that the Veteran's currently diagnosed "post traumatic osteoarthritis" of the left ankle is related to his active military service, to include the two documented right ankle sprains in February 1970 and February 1971.

The examiner must consider the Veteran's lay statements regarding the onset of the disorder, in addition to considering the Veteran's lay statements regarding the reoccurrence of symptomatology.  

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

2.  Ask the original November 2012 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed tinnitus.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The examiner must express an opinion addressing whether it is at least as likely as not that the Veteran's tinnitus is related to his active military service, to include his presumed in-service noise exposure from being a Field Artilleryman in the Republic of Vietnam.

The examiner must consider the Veteran's lay statements regarding the onset of his tinnitus, in addition to considering the Veteran's lay statements regarding the reoccurrence of symptomatology.  

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

3.  Schedule the Veteran for a VA skin examination to ascertain the nature and etiology of his claimed rash on his back and hands.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and reviewed by the examiner.

The examiner is requested to review all pertinent records associated with the claims file, and offer opinions addressing the following:

* State whether the Veteran has a current skin disorder attributable to his rash on his back and hands.

* If yes, then is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed skin disorder is related to his active military service, to include his presumed in-service herbicide exposure from his Vietnam service?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

4.  Schedule the Veteran for a VA spine examination to ascertain the etiology of his currently diagnosed arthritis of the lumbar spine.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and reviewed by the examiner.

The examiner is requested to review all pertinent records associated with the claims file, and offer opinions addressing whether:

* Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed arthritis of the lumbar spine is related to his active military service, to include carrying heavy rounds as a Field Artilleryman during his active military service?

* Is it at least as likely as not that the Veteran's arthritis of the lumbar spine manifested to a compensable degree within one year of his military discharge in February 1972?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

5.  Schedule the Veteran for a VA joints examination to ascertain the etiology of his currently diagnosed arthritis of the shoulders and rotator cuff tendonitis of the left shoulder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and reviewed by the examiner.

The examiner is requested to review all pertinent records associated with the claims file, and offer opinions addressing the following:

* Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed arthritis of the shoulders and/or rotator cuff tendonitis of the left shoulder is related to his active military service, to include carrying heavy rounds as a Field Artilleryman during his active military service?

* Is it at least as likely as not that the Veteran's arthritis of the shoulders manifested to a compensable degree within one year of his military discharge in February 1972?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorders, and comment on whether the Veteran's statements make sense from a medical point of view.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

6.  Schedule the Veteran for a VA audiology examination to determine the nature and severity of his service-connected bilateral hearing loss.  The claims folder should be provided to the examiner for review.  The examination must include appropriate audiometric and speech discrimination testing of each ear. 

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service- connected bilateral hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).
Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

7.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran as the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

